Wade, J.
1. The accusation contained two distinct counts, one for selling liquor, and the other for keeping liquor at the defendant’s place of business; and the jury found a general verdict of guilty. The evidence supported the first count, but failed to support the second count, inasmuch as it appears therefrom that the intoxicating liquor discovered in the possession of the defendant, whose business was that of a mail-carrier, was found in a room in his dwelling-house, to which the general public apparently had no access, and which had no connection with his occupation as mail-carrier or with any other business conducted by him. The court therefore erred in overruling the motion for a new trial. Tooke v. State, 4 Ga. App. 495 (3), 502 (61 S. E. 917); Dozier v. State, 14 Ga. App. 473 (81 S. E. 368).
2. There is no substantial merit in the assignments of error not covered by the foregoing ruling. Judgment reversed,.